       Case 8:17-cv-00826-MSS-AEP Document 64 Filed 05/28/19 Page 1 of 1 PageID 2530



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

                                      CLERK'S MINUTES


 CASE NO.:        8:17-cv-826-MSS-AEP                DATE:                   5/28/19
 HONORABLE ANTHONY E. PORCELLI
 UNITED STATES OF AMERICA                            PLAINTIFF’S COUNSEL
                Plaintiff,                           Mary Hervey Esq.
 v.
                                                     DEFENSE COUNSEL
 RUM                                                 Venar Ayar Esq.
                    Defendant
 COURT REPORTER: DIGITAL/Melissa Pierson             DEPUTY CLERK:           Lynne Vito
 TIME: 10:08 to 11:15     TOTAL: 1.07 min            COURTROOM:              10A

PROCEEDINGS:      MOTION HEARING

First MOTION for summary judgment by Said Rum. (Dkt #30)

MOTION for summary judgment by United States of America. (Dkt #31)

Oral Argument heard.

Matter is taken under advisement. Report and Recommendation to be entered.
